                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MARIA UCHYTIL, on behalf of the United               CASE NO. C12-2091-JCC
      States of America,
10                                                         MINUTE ORDER
11                           Plaintiff/Relator,
                 v.
12
      AVANADE INC., a Washington corporation, et
13    al.,
14                           Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to dismiss the case
19   (Dkt. No. 230). Pursuant to Federal Rule of Civil Procedure 41(a)(2), the Court GRANTS the
20   parties’ stipulated motion to dismiss. This action is DISMISSED with prejudice in its entirety as
21   to the Relator, with each party to bear its own attorneys’ fees, costs, and expenses, except as
22   otherwise provided by agreement of the parties.
23          //
24          //
25          //
26          //

     MINUTE ORDER
     C12-2091-JCC
     PAGE - 1
 1        DATED this 30th day of January 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C12-2091-JCC
     PAGE - 2
